Appeal dismissed and the case remitted to the County Court of Oneida County for further proceedings on the indictment in the following memorandum: The appeal should be dismissed on the ground that an appeal from an order entered in the course of a trial — granting defendant’s motion to preclude, as impermissible'under the Sixth Amendment, the reception of the transcript of testimony elicited upon a Huntley hearing from a police officer since deceased — was not authorized by section 518 of the former Code of Criminal Procedure permitting appeals from, among others, ‘ ‘ an order of a court entered prior to trial granting a motion for the return of property or suppression of evidence, made pursuant to section eight hundred thirteen-c ” (emphasis supplied). Section 813-c related solely to unlawful search and seizure and provided that a person claiming to be aggrieved thereby ‘ ‘ may move for the return of such property or for the suppression of its use as evidence.”